DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-9, 12-14, 17, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0145302 to Cull et al. (hereinafter “Cull”) in view of .
For claim 1, Cull discloses a method, implemented in at least one computing processor (200) (Fig. 4) (para [0014]), of providing an intraocular pressure for a patient’s eye while the patient’s eye is subjected to a surgical system (100) (Abstract) during a surgical procedure (Abstract), the method comprising:
receiving, from at least one first sensor located along an irrigation line of the surgical system, one or more fluid inflow parameters during the surgical procedure (via 180) (Fig. 4) (para [0043]);
receiving, from at least one second sensor located along an aspiration line of the surgical system, one or more fluid outflow parameters during the surgical procedure (either 160 or “flow sensing device,” para [0044]) (see Fig. 4); and
applying a predictive algorithm (Examiner’s Note: the predictive algorithm being defined below) that is predictive of the intraocular pressure during the surgical procedure (para [0014]), the predictive algorithm comprising:
	estimating a static pressure as a function of one or more fluid inflow parameters of the surgical system (para [0015]-[0016]) (also see para [0017]-[0020]);
	estimating a dynamic pressure as a function of one or more fluid outflow parameters of the surgical system (para [0015]-[0016]) (also see para [0017]-[0020]); and
	calculating the intraocular pressure based on the estimated static pressure and the estimated dynamic pressure (para [0012] and [0014]-[0024]).
Cull does not expressly disclose using code accessed from at least one computing memory associated with the at least one computing processor.
However, Hock teaches using code accessed from at least one computing memory associated with at least one computing processor (col. 15, lines 41-43).

Cull does not expressly disclose repeating steps 2, 3, 4, and 5 during the surgical procedure.
However, Hock teaches continuously (i.e., repetitively) determining/calculating intraocular pressure during a procedure (see last clause of claim 1).
It would have been obvious to a skilled artisan to modify Cull to include repeating steps 2, 3, and 4 during the surgical procedure, in view of the teachings of Hock, for the obvious advantage of continuously monitoring the intraocular pressure during the entire procedure so that if something during the procedure causes the pressure to change, it will be recognized.  Alternatively, continuous calculations/determinations allows for the recognition of outliers in data that may not be possible with just a single measurement.
Cull and Hock do not expressly disclose entering an intraocular pressure range for the patient’s eye before the surgical procedure, comparing the calculated intraocular pressure to the provided intraocular pressure range, and providing a signal to a user when the calculated intraocular pressure of a patient’s eye is outside the provided intraocular pressure range.
However, Citterio teaches entering an intraocular pressure range for the patient’s eye before the surgical procedure (i.e., “preset pressure range,” para [0033]) (also see claim 34), comparing an intraocular pressure to the provided intraocular pressure range (para [0033] and/or [0070]) (also see claims 34 and/or 44) (also see Fig. 10, which shows the comparison to be iterative), and providing a signal to a user when the intraocular pressure of a patient’s eye is outside the provided intraocular pressure range (para [0070]) (also see claim 44).

For claim 2, Cull further discloses wherein the fluid inflow parameter is one or more selected from the group consisting of bottle height, wound leakage, sleeve size, tubing length, and inside diameter of tubing (para [0014], [0018], [0019], [0025], and/or [0035]).
For claim 3, Cull further discloses wherein the fluid outflow parameter is one or more selected from the group consisting of aspiration rate, vacuum rate, tip size, a compliance of tubing, a length of tubing, and an inside diameter of tubing (para [0014], [0016], [0018], and/or [0037]).
For claim 6, Cull further discloses receiving at a control module (200) associated with the at least one processor and communicative with the predictive algorithm at least one user input comprising one or more of the fluid inflow parameter and fluid outflow parameter (para [0014]).
For claim 7, Cull further discloses wherein the control module comprises a graphical user interface for the receiving (“Graphical User Interface,” para [0028]).
For claim 8, Cull further discloses displaying, using the graphical user interface, the calculated intraocular pressure (para [0028]).
For claim 9, Cull further discloses wherein the calculated intraocular pressure comprises a particular value (para [0022]-[0024]).
For claim 12, Cull further discloses wherein the dynamic pressure is a function of a plurality of surgical settings associated with the surgical system via the at least one processor (para [0014], [0016], [0018], and/or [0037]).
For claim 13, Cull further discloses wherein the intraocular pressure varies for each sub-mode setting of the surgical system (para [0014], [0016]-[0019], [0025], [0035], and/or [0037]).
For claim 14, Cull further discloses wherein the estimated dynamic pressure is further estimated as a function of the stage of a phacoemulsification of the patient’s eye performed by the surgical system (para [0012] and [0029]) (also see para [0003]).
For claim 17, Cull further discloses wherein the surgical system comprises a phacoemulsification surgical system (para [0012] and [0029]) (also see para [0003]).
For claim 38, Cull, as modified, further discloses wherein the signal is selected from the group consisting of an audible signal and a visual signal (see para [0050]-[0051] of Injev).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cull in view of Hock and Citterio, and further in view of U.S. Patent Application Publication No. 2014/0282018 to Amble et al. (hereinafter “Amble”).
For claim 10, Cull, Hock, and Citterio do not expressly disclose wherein the graphical user interface comprises a single screen for said receiving and said displaying.
However, Amble teaches wherein a graphical user interface comprises a single screen for receiving and displaying (Abstract).
It would have been obvious to a skilled artisan to modify Cull wherein the graphical user interface comprises a single screen for said receiving and said displaying, in view of the teachings of Amble, for the obvious advantage of using the minimal amount of parts for the graphical user interface for cost savings.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cull in view of Hock and Citterio, and further in view of U.S. Patent Application Publication No. 2018/0028359 to Gordon et al. (hereinafter “Gordon”).
For claims 15 and 16, Cull, Hock, and Citterio do not expressly disclose wherein at least one of the fluid outflow parameter is inferred, wherein the inferred fluid outflow parameter is inferred from a type of surgical pack used in the surgical system.
However, Gordon teaches wherein at least one of the fluid outflow parameter is inferred (para [0072]), wherein the inferred fluid outflow parameter is inferred from a type of surgical pack used in a surgical system (para [0072]).
It would have been obvious to a skilled artisan to modify Cull wherein at least one of the fluid outflow parameter is inferred, wherein the inferred fluid outflow parameter is inferred from a type of surgical pack used in the surgical system, in view of the teachings of Gordon, for the obvious advantage of compensating the calculation(s) based on the type of surgical pack used.
Response to Arguments
Applicant(s)’ arguments have been fully considered.
With respect to the 112 rejection(s), Applicant’s amendments and arguments are persuasive and thus the rejection is withdrawn.
With respect to the 103 rejection, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, Citterio is not relied upon for calculating intraocular pressure, Cull is.  Citterio is relied upon for teaching a skilled artisan that they could take Cull’s calculated intraocular pressure, compare it to a range, and provide a signal when Cull’s calculated intraocular pressure is outside that range, for the obvious advantage of determining and notifying a surgeon or other health-care professional to modify 
With respect to the teaching away argument, para [0009] explicitly states “[t]he disadvantage of the indirect systems described above…” (emphasis added).  The indirect systems that are described above are in para [0007] and [0008] of Citterio.  One system is the system described in U.S. Patent No. 5,865,764 and the other system is described in U.S. Patent No. 5,910,110.  Neither of those systems are configured for “estimating a static pressure as a function of one or more fluid inflow parameters of the surgical system,” as recited in claim 1, “estimating a dynamic pressure as a function of one or more fluid outflow parameters of the surgical system,” as recited in claim 1, or “calculating the intraocular pressure based on the estimated static pressure and the estimated dynamic pressure,” as recited in claim 1.  Furthermore, neither of those systems apply “a predictive algorithm,” as recited in claim 1.
Even if we were to assume that Citterio was talking about a system like that of Cull, para [0009] identifies that the shortcomings of the “indirect systems” are not being able to account for the changes due to (a) injection of other fluids or (b) manipulation of the eyeball.  But Cull accounts for these “shortcomings” by (1) monitoring the viscosity of the fluid/fluids that are being aspirated and if a different viscosity is identified (i.e., such as, for example, a thicker or thinner fluid being introduced), then the intraocular pressure is refined (see para [0028], [0034]-[0037], [0039], and [0041]; and (2) accounting for leakage due to size of incisions made to the eyeball in comparison to size of surgical instruments (i.e., an “incision” being a “manipulation” to the eyeball) (see para [0029]-[0040]).  So the disadvantages identified in Citterio don’t materialize in the modified system proposed in the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791